INGRAHAM, First Judge. —
I concur with Judge Daly, in the opinion that the evidence did not warrant the justice in finding that the defendant was holding the possession under the tenant, or that there was any privity which warranted this proceeding against the defendants to obtain possession of the premises.
The presumption of law that the defendants were the assignees of the tenant was rebutted by positive evidence.
I concede that there is great hardship in a landlord being compelled to resort to an action to obtain possession of his premises from an intruder; but if the laws give no authority to remove him in such a case, the remedy is with the legislature, and not the courts.
The decision of the justice should be reversed.